 80317 NLRB No. 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel asserts in his exceptions that certain ex-traordinary remedies are warranted in this case. The General Counsel
seeks an order requiring the Respondent to cease and desist from
committing the specific violations found and from violating the Act
``in any other manner''; to make whole both the Union and the unit
employees for any losses they may have incurred as a result of the
Respondent's unlawful actions; and to reimburse the Board and the
Union for their litigation costs in pursuing this case. We find merit
in the General Counsel's exceptions concerning the make-whole pro-
vision for unit employees. This is a standard remedy for the viola-
tions of the type involved herein, and we shall conform the judge's
Order with this standard. See United Technologies Corp., 287 NLRB198 (1987), 292 NLRB 248 (1989). In all other respects, we find
no merit to the General Counsel's exceptions. However, Member
Browning would require the Respondent to reimburse the Board and
the Union for the costs incurred in the litigation of this case. Mem-
ber Browning finds the Respondent's defenses to be frivolous. See
Tiidee Products, 194 NLRB 1234 (1972).2Any additional amounts necessary to make benefit funds wholeshall be determined as set forth in Merryweather Optical Co., 240NLRB 1213, 1216 fn. 7 (1979).3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Ginko, Inc. d/b/a Silver Springs Nursing Center andNew England Health Care Employees Union,
District 1199, SEIU, AFL±CIO. Case 34±CA±6078April 27, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, BROWNING, ANDCOHENOn September 21, 1994, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied and set forth in full below.1ORDERThe National Labor Relations Board orders that theRespondent, Ginko, Inc. d/b/a Silver Springs Nursing
Center, Meriden, Connecticut, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Excluding the payroll and bookkeeper/accountsreceivable clerks from the collective-bargaining unit
found appropriate, without the agreement of the New
England Health Care Employees Union, District 1199,
SEIU, AFL±CIO.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize the payroll and bookkeeper/accountsreceivable clerks as part of the collective-bargaining
unit found appropriate, and apply to these unit posi-tions the terms of the collective-bargaining agreementcovering the unit.(b) Make the payroll and bookkeeper/accounts re-ceivable clerks whole for any losses they may have in-
curred as a result of their unlawful exclusion from the
bargaining unit and from the coverage of the collec-
tive-bargaining agreement. Specifically, the Respond-ent is ordered to pay any wage differential from the
contract rate, including any cost-of-living increases, to
be computed in accordance with F.W. Woolworth
Co., 90 NLRB 289 (1950), with interest as providedin New Horizons for the Retarded, 283 NLRB 1173(1987). Additionally, the Respondent is ordered to pay
any pension or other benefits unlawfully withheld.2(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its Meriden, Connecticut facility copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 34, after being signed by the Respondent's
representative, shall be posted by the Respondent im-
mediately upon receipt, and maintained for 60 con-
secutive days in conspicuous places, including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
exclude the payroll clerk and thebookkeeper/accounts receivable clerk from the bargain-
ing unit, without the agreement of New England 81SILVER SPRINGS NURSING CENTER1Case 34±RC±1125.2The factfindings contained here are based on a composite of thedocumentary and testimonial evidence introduced at trial. The record
is free of significant evidentiary conflict.Health Care Employees Union, District 1199, SEIU,AFL±CIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize the payroll clerk and thebookkeeper/accounts receivable clerk as part of the
collective-bargaining unit listed below and we will
apply to the payroll clerk and the bookkeeper/accounts
receivable clerk the terms of the collective-bargaining
agreement covering that unit:All full-time and regular part-time social serviceand recreation employees, office clerical employ-
ees, receptionists, the bookkeeper/accounts receiv-
able clerk and the payroll clerk employed at the
Meriden, Connecticut, facility, but excluding all
other employees, guards, professional employees
and supervisors as defined in the Act.WEWILL
make the payroll clerk and bookkeeper/-accounts receivable clerk whole, with interest, for any
losses they may have incurred as a result of our unlaw-
ful exclusion of them from the bargaining unit and
from the coverage of our contract with the Union.GINKO, INC. D/B/ASILVERSPRINGSNURSINGCENTERJohn S. F. Gross, Esq., for the General Counsel.Stuart Bochner, Esq., of South Orange, New Jersey, for theRespondent.DECISIONSTATEMENTOFTHE
CASEIRWINH. SOCOLOFF, Administrative Law Judge. On acharge filed on March 25, 1993, and thereafter amended, by
New England Health Care Employees Union, District 1199,
SEIU, AFL±CIO (the Union), against Ginko, Inc. d/b/a Sil-
ver Springs Nursing Center (the Respondent), the General
Counsel of the National Labor Relations Board, by the Re-
gional Director for Region 34, issued a complaint dated June
4, 1993, alleging violations by Respondent of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the National Labor Rela-
tions Act (the Act). Respondent, by its answer, denied the
commission of any unfair labor practices.Pursuant to notice, trial was held before me in Hartford,Connecticut, on September 21, 1993, at which the General
Counsel and the Respondent were represented by counsel
and were afforded full opportunity to be heard, to examine
and cross-examine witnesses, and to introduce evidence. At
the close of trial, Respondent argued orally and, thereafter,
the General Counsel filed a brief which has been duly con-
sidered.On the entire record in this case, and from my observa-tions of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation with an office and place ofbusiness located in Meriden, Connecticut, is engaged as a
health care institution in the operation of a nursing home,
providing in patient medical and professional care services
for the elderly and infirm. During the 12-month period end-
ing May 31, 1993, Respondent, in the course and conduct of
its business operations at Meriden, derived gross revenues in
excess of $100,000 and purchased and received at the Meri-
den facility goods valued in excess of $5000, which were
sent directly from points located outside the State of Con-
necticut. I find that Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundRespondent's owner, Michael Konig, purchased the Meri-den nursing home on or about April 1, 1992. The nurses and
the service and maintenance employees working at the facil-
ity were then, and they continue to be, represented for pur-
poses of collective bargaining by the Union.On a petition filed by the Union for an election in a resid-ual unit of employees working at the nursing home, the Re-
gional Director, in his Decision and Direction of Election
dated December 2, 1992, contrary to Respondent, included
the full-time receptionist, the payroll clerk, and the
bookkeeper/accounts receivable clerk in a unit of social serv-
ice and recreation employees and office clerical employees.
Respondent had urged, at the representation proceeding, that
those positions be excluded as confidential. Thereafter, fol-
lowing a Board-conducted election, the Union, on January
11, 1993, was certified.1In the instant case, the General Counsel contends that, dur-ing the spring and summer of 1993, Respondent, in violation
of Section 8(a)(5) of the Act, informed the Union that it was
removing the positions of payroll clerk and bookkeeper/ac-
counts receivable clerk from the bargaining unit; unilaterally
consolidated those positions and removed them from the unit.
Respondent urges that, in fact and in law, the General Coun-
sel has failed to show a violation of the Act in these regards.B. Facts2Following certification, during the January through April1993 period, Respondent and the Union met some five or six
times in an effort to negotiate a contract covering the ap-
proximately 10 employees in the residual unit. Prior to one
of the negotiating sessions, in March or April, the Union's 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3At the time of certification, Bassard occupied the position ofnight receptionist, a unit position. She left the unit on her designa-
tion as administrative assistant, a nonunit position.4During negotiations, Respondent's economic offers included payrates for these jobs.5Suzy Curtains, Inc., 309 NLRB 1287 (1992).6Idaho Statesman, 281 NLRB 272 (1986).7Kansas National Education Assn., 275 NLRB 638 (1985).chief negotiator, Mary Ann Allen, met with Konig in an of-fice at the union hall. According to Allen's uncontradicted
and credited testimony, Konig told her that the Board incor-
rectly had placed the payroll clerk, and the bookkeeper/ac-
counts receivable clerk, in the bargaining unit, and that he,
Konig, was removing them from the unit, and he would hire
someone to do those jobs who would not be in the unit.
When Allen stated that she wanted the positions put back in
the unit, Konig said that a person named Pat was being hired
to take over those duties, that is, the payroll duties and, per-
haps, some bookkeeping.Later that evening, at the bargaining table, Allen raisedthis matter again. Konig stated that he was not going to have
the payroll clerk position and the bookkeeper/accounts re-
ceivable clerk position in the bargaining unit. At this and
subsequent meetings, Allen testified, she, on behalf of the
Union, said that:[A]s far as we were concerned we wanted these posi-tions in the bargaining unit and ... we objected to

them being taken out of the bargaining unit ... we ob-

jected to the attempt of the employer to circumvent
... the law. This group had been designated by the

Labor Board to be within the bargaining unit and the
employer decided that he was going to take them out
of the bargaining unit.Until mid-April 1993, when she left, the duties of the pay-roll clerk were performed by Eileen Schofield, who worked
in the main office along with the bookkeeper/accounts re-
ceivable clerk, Linda Watkins. Prior to Schofield's departure,
a number of her functions, such as collecting and tallying
timecards, distributing paychecks, and writing certain checks,
were performed, in her absence, by Watkins. Watkins' own
duties, as bookkeeper/accounts receivable clerk, included tak-
ing a daily patient census, handling patient accounts, and
handling money received for, and spent on, patient care.Watkins, now Linda Hawley, testified that, when Schofieldleft Respondent's employ, the payroll duties were assigned to
her, Watkins, by Respondent's administrator, David Pistrito,
a statutory supervisor, to be performed in addition to Wat-
kins' own regular functions. Later in the month, Pistrito told
Watkins that an individual named Pat Dorman would be
working in the office with her, at the desk formerly occupied
by Schofield, learning to perform payroll duties and accounts
receivable functions. Dorman's tenure however was brief.
She left her job at the end of May or the beginning of June.On Dorman's departure, the payroll duties were per-formed, for a short period of time, by the day receptionist,
Gloria Castor. Thereafter, those duties were assigned to one
Kim Bussard, an individual not in the bargaining unit, who,
on July 5, 1993, had been appointed to the position of ad-
ministrative assistant.3Bussard worked at the desk previouslyused by Schofield. At the end of August, Watkins resigned
from her position.During the course of contract negotiations, after the depar-ture of Schofield, the Union asked that the payroll clerk posi-
tion be posted, and Respondent refused. Also, the Unioncomplained that part of Watkin's job functions had beentaken away from her.Pursuant to the prior agreement of the parties, when Re-spondent and the Union proved unable to agree on contrac-
tual terms, they submitted the matter to arbitration, and they
began formal interest arbitration proceedings. The unit issues
involved in this case were not presented to the arbitrator,
whose award was received by the parties on September 3,
1993, retroactive to January 11, 1993. Indeed, the arbitrator
set forth rates of pay for the payroll clerk position and for
the bookkeeper/accounts receivable clerk position.4Also, thecontract award contains a management-rights clause under
which Respondent retained the right ``to determine the size
and composition of the work force.''On September 14, Allen met with Administrator Pistrito,who told her that Kim Bussard was performing both the pay-
roll duties and some bookkeeping, and that both positions
were out of the unit. Allen stated that both positions should
be posted.C. ConclusionsIt is well established that an employer acts in violation ofSection 8(a)(5) of the Act by unilaterally changing the com-
position of the bargaining unit, resulting in a loss of unit
work.5Indeed, it is violative of Section 8(a)(5) to bargain toimpasse concerning proposed alterations in the scope of the
unit, a permissive subject of bargaining.6A union's waiverof its bargaining rights in these regards must be clear and un-
mistakable.7Here, at or about the time that Schofield, the incumbentpayroll clerk, left her employment, in April 1993, Respond-
ent advised the Union that, as the Board had incorrectly
placed the payroll clerk, and the bookkeeper/accounts receiv-
able clerk, in the bargaining unit, Respondent was, unilater-
ally, removing those positions from the unit. Further, the
Union was told that Respondent would hire a nonunit person
to do those jobs. When the Union protested, Respondent stat-
ed that it simply would not have those positions in the unit.About late April, Respondent hired an individual namedPat Dorman to perform the payroll duties and accounts re-
ceivable functions. Dorman however resigned a month or so
later. By July 5, Kim Bussard, formerly the night reception-
ist, was designated the administrative assistant, and she left
the bargaining unit. Bussard took over the payroll duties and,
at least by the end of August, when Watkins resigned, book-
keeping functions. Shortly thereafter, Respondent advised the
Union that Bussard was performing both the payroll job and
some bookkeeping, and that both positions had been taken
out of the unit. The Union protested to no avail.I conclude that, by advising the Union, in March or April1993, as it did, again, in September of that year, that, despite
the Union's objections, it was, unilaterally, removing the po-
sitions of payroll clerk and bookkeeper/accounts receivable
clerk from the bargaining unit, Respondent acted in deroga-
tion of its bargaining obligation. Respondent thus engaged in
violations of Section 8(a)(5) of the Act. 83SILVER SPRINGS NURSING CENTER8In reaching these conclusions, I reject Respondent's argument,made at trial, that, by virtue of its contractual right ``to determine
the size and composition of the work force,'' as contained in the ar-
bitrator's award received by the parties on September 3, 1993, Re-
spondent had the right unilaterally to remove positions from the unit,
as the Union clearly and unmistakably had waived its statutory rights
in these regards. The contract language simply does not support the
waiver argument. I also reject, as without foundation, Respondent's
further contention that the Union was obligated to introduce this per-
missive subject of bargaining into the interest arbitration proceed-
ings, or suffer a loss of its right to insist on maintenance of unit
integrity.The record evidence further shows that, at least by earlyJuly 1993, Respondent, in fact, removed the payroll clerk po-
sition from the unit and assigned the work to a nonunit indi-
vidual. At least by the end of August, when that individual
took over bookkeeping functions, Respondent, in fact, re-
moved the bookkeeper/accounts receivable clerk position
from the unit, as it advised the Union. The positions were,
effectively, consolidated, and the functions of both jobs arenow performed by Bussard. By unilaterally consolidating
those positions, and removing them from the unit, Respond-
ent engaged in further violations of Section 8(a)(5) of the
Act.8IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-
tion I, above, have a close, intimate, and substantial relation-
ship to trade, traffic, and commerce among the several States
and tend to lead to labor disputes burdening and obstructing
commerce and the free flow of commerce.V. THEREMEDY
Having found that Respondent has engaged in certain un-fair labor practice conduct in violation of Section 8(a)(5) and(1) of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative action
designed to effectuate the policies of the Act.CONCLUSIONSOF
LAW1. Ginko, Inc. d/b/a Silver Springs Nursing Center is anemployer engaged in commerce and in operations affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. New England Health Care Employees Union, District1199, SEIU, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. All full-time and regular part-time social service andrecreation employees, office clerical employees, receptionists,
the bookkeeper/accounts receivable clerk, and the payroll
clerk employed by Respondent at its Meriden, Connecticut
facility, but excluding all other employees, guards, profes-
sional employees, and supervisors as defined in the Act con-
stitute a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act.4. At all times material the Union has been, and is now,the exclusive representative of all employees in the aforesaid
bargaining unit for the purposes of collective bargaining
within the meaning of Section 9(a) of the Act.5. By informing the Union that it was removing the posi-tions of payroll clerk and bookkeeper/accounts receivable
clerk from the bargaining unit, and by, unilaterally, consoli-
dating those positions and removing them from the unit, Re-
spondent refused to bargain in good faith with the Union, as
exclusive representative of the bargaining unit employees,
concerning rates of pay, wages, hours, and other terms and
conditions of employment, and thereby engaged in unfair
labor practice conduct within the meaning of Section 8(a)(5)
of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]